                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           SHIKEB SADDOZAI,                               Case No. 18-04047 BLF (PR)
                                  11
                                                         Plaintiff,                       ORDER GRANTING MOTION FOR
                                  12                                                      EXTENSION OF TIME TO FILE
Northern District of California




                                                   v.
 United States District Court




                                                                                          AMENDED COMPLAINT
                                  13

                                  14       CARLOS BOLANOS, et al.,
                                  15                    Defendants.
                                  16                                                     (Docket No. 12)
                                  17

                                  18            Plaintiff, a California inmate proceeding pro se, filed a civil rights action pursuant
                                  19   to 42 U.S.C. § 1983.1 On November 5, 2018, the Court dismissed the complaint with leave
                                  20   to amend within twenty-eight days. (Docket No. 11.) Plaintiff has filed a motion for an
                                  21   extension of time to file an amended complaint stating that he did not receive the Court’s
                                  22   order until November 17, 2018. (Docket No. 12.)
                                  23            Having shown good cause, Plaintiff’s motion is GRANTED. Plaintiff shall file an
                                  24   amended complaint within twenty-eight (28) days of the filing date of this order. Failure
                                  25   to respond in the time provided will result in the dismissal of this action without
                                  26   prejudice and without further notice to Plaintiff.
                                  27

                                  28   1
                                           The matter was reassigned to this Court on July 25, 2018. (Docket No. 5.)
                                   1             This order terminates Docket No. 12.
                                   2             IT IS SO ORDERED.
                                   3           December 4, 2018
                                       Dated: _____________________                                  ________________________
                                                                                                     BETH LABSON FREEMAN
                                   4
                                                                                                     United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23
                                       Order Granting Motion for EOT to file Amended Complaint
                                  24   PRO-SE\BLF\CR.18\04047Saddozai_eot-ac


                                  25

                                  26

                                  27

                                  28                                                             2
